Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we reverse in part Parts III.A. and III.B. of the Court of Appeals opinion, and we remand this case to the Court of Claims for reconsideration and application of the Detroit Edison decision and of the defendant’s *900reasonable formula or method for determining the percentage of exempt use to total use. In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.